Case 8:19-cv-00878-JLS-DFM Document 1-6 Filed 05/09/19 Page 1 of 11 Page ID #:82




                             Exhibit F
Case 8:19-cv-00878-JLS-DFM Document 1-6 Filed 05/09/19 Page 2 of 11 Page ID #:83




                           CLAIM CHART FOR US 8,968,002

            CLAIM                             Accused Device
     What is claimed is:
     1. A dental implant
     system comprising1
     a dental implant,      TruAbutment designs, promotes and sells its Accused
                            Products (abutments and locking screws) to be used
                            with a Straumann implant as set forth below:




                            TruAbutment’s website identifies Straumann bone-
                            level implants for which its Accused Products are
                            compatible and intended to be used. An example,
                            shown below, identifies the Straumann Bone Level
                            implants using the Small Connection (SC), Narrow



 1
  The preamble does not constitute a claim limitation and requires no citation to
 TruAbutment’s Accused Products.

                                          1
Case 8:19-cv-00878-JLS-DFM Document 1-6 Filed 05/09/19 Page 3 of 11 Page ID #:84




                          Connection (NC) and Regular Connection (RC)
                          CrossFit connection:2




                          Similar images advertise TruAbutment’s purported
                          “compatibility” with Straumann’s bone level implants
                          for the following TruAbutment product categories:
                                    • “DS” custom abutments,
                                    • “angulated screw channel” line,
                                    • An “All-on-T” line of multi-unit
                                        abutments,
                                    • “T:Loc” overdenture abutments, and
                                    • “Tru Base” and Cerec® Ti-Base titanium
                                        abutments.3

                          TruAbutment does admit (as set forth below) in its
                          FDA filings4 to having reverse engineered the
                          Straumann implant-to-abutment connection and
                          accordingly infringes the claimed implant system by

 2
   https://truabutment.com/pages/tru-abutment-ds
 3
   https://truabutment.com/pages/angulated-screw-channel;
 https://truabutment.com/pages/all-on-t; https://truabutment.com/pages/t-loc;
 https://truabutment.com/pages/tru-scan-body; https://truabutment.com/pages/ti-
 base; https://truabutment.com/collections/cerec%C2%AE-scan-post-
 kits/products/cerec%C2%AE-ti-base.
 4
   https://www.accessdata.fda.gov/cdrh_docs/pdf17/K172304.pdf (page 7).

                                         2
Case 8:19-cv-00878-JLS-DFM Document 1-6 Filed 05/09/19 Page 4 of 11 Page ID #:85




                         using a Straumann implant to design, manufacture and
                         test a complete implant system:

                         “Dimensional analysis and reverse engineering (OEM
                         implant bodies, OEM abutments, OEM fixation screws)
                         of the implant-to-abutment connection platform were
                         performed, including an assessment of maximum and
                         minimum dimensions of critical design aspects,
                         tolerances, and cross-sectional images of the
                         submission device and compatible implant body as well
                         as the OEM implant abutment and implant body. The
                         testing demonstrated implant to abutment compatibility
                         and has established substantial equivalency of the
                         proposed device with predicate devices. Clinical
                         testing was not necessary to establish substantial
                         equivalency of the device.”

     an abutment         TruAbutment designs, promotes and sells its abutment,
                         set forth below, to be used with a Straumann implant.




                              TruAbutment Abutment and Locking Screw5




 5
  https://cdn.shopify.com/s/files/1/2355/9447/files/ASCAngled_3_print_web.
 pdf?10469545368638855821

                                       3
Case 8:19-cv-00878-JLS-DFM Document 1-6 Filed 05/09/19 Page 5 of 11 Page ID #:86




                                            TruAbutment Abutment6

     and a threaded screw,   TruAbutment designs, promotes and sells a screw to be
                             used with its abutment set forth below to be used with a
                             Straumann implant.




                                         TruAbutment Locking Screw7
 6
  The image set forth herein is a photo of an actual TruAbutment abutment.
 7
  The image set forth herein is a photo of an actual TruAbutment screw sold to be
 used with its abutment and a Straumann implant.

                                            4
Case 8:19-cv-00878-JLS-DFM Document 1-6 Filed 05/09/19 Page 6 of 11 Page ID #:87




     the abutment           Set forth below is an image of a TruAbutment
     comprising a guiding   abutment. Also set forth below in pertinent part is a
     and lock means         portion of the FDA filing detailing the lock means
                            associated with the abutment.




                            “The TruAbutment DS system includes patient-specific
                            abutments which are placed into the dental implant to
                            provide support for a prosthetic restoration. The
                            subject abutments are indicated for cemented or
                            “Screw- and Cement-Retained Prosthesis” (SCRP)
                            restorations. The patient-specific abutment and
                            abutment screw are made of Titanium grade Ti-6A1-
                            4V ELI (meets ASTM Standard FI 36). Each patient-
                            specific abutment is supplied with two identical screws
                            which are used for:

                            (1) For fixing into the endosseous implant
                            (2) For dental laboratory use during construction of
                            related restoration.

                            The abutment is placed over the implant shoulder and
                            mounted into the implant with the provided screw. All
                            manufacturing processes of TruAbutment DS are
                            conducted at the TruAbutment milling center and
                            provided to the authorized end-user as a final patient-
                            specific abutment.”8

 8
     https://www.accessdata.fda.gov/cdrh_docs/pdf17/K172304.pdf (pages 1-2).

                                           5
Case 8:19-cv-00878-JLS-DFM Document 1-6 Filed 05/09/19 Page 7 of 11 Page ID #:88




  and the dental implant   TruAbutment’s FDA filing admits that its abutment is
  comprising a             designed to be compatible with a Straumann implant.
  complementary            The Straumann implant, as shown below, has a
  guiding and lock         complementary guiding and lock means as to that of
  means, for associating   the TruAbutment abutment.
  the abutment to the
  dental implant,




  the guiding and lock   The TruAbutment abutment has a non-tapered section
  means of the abutment with an anti-rotational means
  comprising a non-
  tapered section
  provided with an anti-
  rotational means,




  wherein the anti-
  rotational means            The anti-rotational
  comprises a surface         means comprises a
  extending radially          surface extending
  with respect to a           radially with
  longitudinal axis of        respect to a
  the abutment and            longitudinal axis of
  being adapted to            the abutment
  cooperate with the
  dental implant to


                                         6
Case 8:19-cv-00878-JLS-DFM Document 1-6 Filed 05/09/19 Page 8 of 11 Page ID #:89




     provide rotational
     guiding to the           TruAbutment’s FDA filing9 displays the implant-
     abutment upon            abutment connection for the combination of the
     insertion of the         TruAbutment DS abutment and Straumann Bone Level
     abutment into the        Implant. The FDA filing shows an anti-rotational
     dental implant, and      means of the dental implant comprising a surface
                              extending radially with respect to a longitudinal axis of
                              the abutment and being adapted to cooperate with the
                              dental implant to provide rotational guiding to the
                              abutment upon insertion of the abutment into the dental
                              implant.

                                       TruAbutment’s FDA filing shows that
                                       its abutment is adapted to cooperate
                                       with a Straumann implant




     the complementary        The Straumann implant has a non-tapered section10
     guiding and lock         with an anti-rotational means extending radially with
     means of the dental      respect to a longitudinal axis of the dental implant
     implant comprising a
     non-tapered section
     provided with an anti-
     rotational means,
     wherein the anti-
     rotational means of

 9
     https://www.accessdata.fda.gov/cdrh_docs/pdf17/K172304.pdf (page 3)
 10
      https://www.youtube.com/watch?v=Ji3Xa5bx6ig at 0:40.

                                             7
Case 8:19-cv-00878-JLS-DFM Document 1-6 Filed 05/09/19 Page 9 of 11 Page ID #:90




  the dental implant
  comprises a surface
  extending radially
  with respect to a
  longitudinal axis of
  the dental implant and
  being adapted to
  cooperate with the
  abutment to provide
  rotational guiding to
  the abutment upon
  insertion of the
  abutment into the
  dental implant,
  wherein the dental     The Straumann implant has a threaded section apically
  implant further        to the annular platform
  comprises a threaded
  section arranged
  apically to the non-
  tapered section of the
  dental implant,




                                        8
Case 8:19-cv-00878-JLS-DFM Document 1-6 Filed 05/09/19 Page 10 of 11 Page ID #:91




   the abutment is           TruAbutment’s FDA filing states: “The abutments are
   adapted to axially hold   fixed to the underlying implant with an abutment screw
   the threaded screw for    ....”11
   fastening the abutment
   to the dental implant,    TruAbutment’s abutment shown below is designed to
   and                       hold the locking screw, which in turn is fastened to the
                             Straumann implant.




   wherein threaded          Testing has confirmed that when the TruAbutment
   engagement of the         abutment is in an intermediate position the locking
   threaded screw to the     screw cannot engage the threads of the implant.
   dental implant is not
   possible when the
   anti-rotational means
   of the abutment is
   held in an
   intermediate position
   on the anti-rotational
   means of the dental
   implant,



   wherein the               The combination of the TruAbutment abutment and
   intermediate position     Straumann implant were tested when the guiding and
   is a position where the   lock means of those components were in an
   longitudinal axes of      intermediate position and were coaxial with each other.
   the guiding and lock

  11
       https://www.accessdata.fda.gov/cdrh_docs/pdf17/K172304.pdf at 4.

                                            9
Case 8:19-cv-00878-JLS-DFM Document 1-6 Filed 05/09/19 Page 11 of 11 Page ID #:92




   means of the abutment
   and of the dental
   implant are coaxial
   with one another.




                                       10
